Citation Nr: 1130620	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for right knee degenerative joint disease (DJD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 1984 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated August and December 2006 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in connection with this claim.  The hearing was scheduled for February 2009, but the Veteran submitted a signed statement in writing that same month in which he cancelled his request for a hearing.  Accordingly, the Veteran's request for a hearing in this case is withdrawn. 38 C.F.R. § 20.704(d) (2010).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

By way of history, the RO granted service connection for right knee DJD in a rating decision dated August 2006.  The RO evaluated the Veteran's right knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, effective August 1, 2006.  The hyphenated code was intended to show that the Veteran's right knee disability included symptoms of traumatic arthritis (Diagnostic Code 5010) and limitation of flexion (Diagnostic Code 5260).  

Effective September 25, 2006, the RO granted a temporary total disability rating for the Veteran's right knee DJD under 38 C.F.R. § 4.30 based upon surgical or other treatment requiring convalescence.  See December 2006 rating decision; September 2006 operative report (noting that the Veteran underwent a private arthroscopic partial medial and lateral meniscectomy, chondroplasty of the medial and lateral femoral condyle and the medial and lateral tibial plateau, and removal of loose osteochondral bodies).  Effective November 1, 2006, the Veteran was assigned a 10 percent disability rating for right knee DJD under Diagnostic Codes 5010-5260.  

The Veteran asserts that an initial evaluation in excess of 10 percent is warranted for his service-connected right knee disability as it has been found by his private physician to be productive of significant functional impairment including joint instability.  For example, an April 2007 written statement from M. Hartsfield, M.D., conveyed that the Veteran had "been followed in our office since September 2006."  Dr. Hartsfield noted that the Veteran "has substantial arthritis and an unstable right knee, which is likely bad enough at this time despite his arthroscopy of 09/25/06 for a total knee replacement arthroplasty."  In addition, Dr. Hartsfield indicated that he was unable to reverse any of the Veteran's underlying disability.  

The Veteran was afforded a VA Compensation and Pension (C&P) joints examination in June 2008.  A physical examination of the Veteran's right knee showed range of motion from 0 to 107 degrees with pain.  The examiner also noted evidence of occasional locking.  The McMurray and Grind Tests were positive, but no evidence of instability was found.  The examiner also noted that repetitive range of motion testing resulted in increased pain, but the examiner was unable to determine additional loss of range of motion without resorting to mere speculation.  X-rays of the Veteran's right knee showed mild to moderate DJD.  The impression was right knee post-arthroscopy with anterior cruciate ligament (ACL) tear and medial meniscal tear with DJD without laxity.  

In the July 2011 informal hearing presentation (IHP), the Veteran's representative stated that the Veteran's post-operative "right knee pain continues to worsen," that "his range of motion has also worsened and is more painful," and that "the locking has increased, as does the popping and grinding."  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Here, the Veteran was afforded a VA examination in June 2008, but in light of the arguments advanced in the July 2011 IHP, the Board finds that a new VA examination is needed to assess the severity of his service-connected right knee DJD.  Moreover, the Board points out that the June 2008 VA C&P examination is inadequate for evaluation purposes because (1) the examiner failed to reconcile his finding related to a lack of instability in the right knee with other objective evidence of record showing instability; and (2) the examiner failed to explain why he was unable to provide an opinion about the additional loss of range of motion following repetitive use, if any.  The examiner also failed to discuss what evidence, if any, would assist in making such a determination.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

The Veteran also indicated that some of his service treatment records (STRs) were possibly destroyed by fire or water.  See March 2006 VA Form 21-526.  A notation on the Veteran's original service connection claim form recommended follow-up with the Records Management Center (RMC).  The Board notes that some of the Veteran's STRs are of record, but it appears that some records are not included in the claims file.  On remand, therefore, the AMC should attempt to obtain a complete copy of the Veteran's STRs.  All efforts to obtain these records should be fully documented; if it is determined that some of the Veteran's STRs were indeed destroyed, the Veteran should be notified of such and a notation should be included in the claims file. 

VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from discharge from service.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment since discharge from service for his service-connected right knee disability that is not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his service-connected right knee disability.  In particular, the Veteran should provide, or authorize the VA to obtain, any such pertinent private records, which are not already of record, including but not limited to any and all records from M. Hartsfield, M.D.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran since discharge from service that are not already of record.  If there are no VA medical records, this finding should be documented in the claims folder.

3.  Contact the appropriate service department and/or Federal agency to obtain a complete copy of the Veteran's service treatment records for his period of Army service (i.e., April 1984 to July 2006).  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC) and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist, were destroyed, or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  Please note: the Veteran has alleged that some of his service treatment records were destroyed by fire or water, and it appears that some of his STRs, including his entrance examination report, are not of record.  See March 2006 VA Form 21-526.

4.  After all of the above development is completed, the Veteran should be scheduled for a VA joints examination to determine the nature and severity of his service-connected right knee disability.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to provide a complete assessment of the severity of the Veteran's service-connected right knee disability, to include a discussion of the ranges of motion of the appropriate joint(s).  The examiner is also asked to state whether the Veteran's service-connected right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.

The examiner is also asked to indicate whether the Veteran's service-connected right knee disability is manifested by lateral instability.  If the examiner answers this question in the negative, the examiner is asked to reconcile that finding with the other objective medical evidence of record which reflects instability.  See e.g., Dr. Hartsfield's April 2007 statement.  The examiner must provide a complete rationale for any stated opinion.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

